11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

In re Schlumberger Technology              * Original Mandamus Proceeding
Corporation and The Dow Chemical
Company,

No. 11-19-00204-CV                          * October 24, 2019

                                            * Memorandum Opinion by Bailey, C.J.
                                             Dissenting Memorandum Opinion by
                                             Stretcher, J.
                                             (Panel consists of: Bailey, C.J.,
                                             Stretcher, J., and Wright, S.C.J.,
                                             sitting by assignment)
                                             (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that Relators’
petition for writ of mandamus should be conditionally granted. Therefore, in
accordance with this court’s opinion, we conditionally grant Relators’ petition for
writ of mandamus. We direct the Honorable Jeffrey Todd Robnett to vacate the
order that he signed on May 28, 2019, which denied Relators’ motion to dismiss,
and to enter an order that dismisses the case. A writ of mandamus will issue only
if Judge Robnett fails to act by November 4, 2019.